Name: COMMISSION REGULATION (EEC) No 2159/93 of 28 July 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  plant product
 Date Published: nan

 3 . 8 . 93 Official Journal of the European Communities No L 194/7 COMMISSION REGULATION (EEC) No 2159/93 of 28 July 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds 1 . CN codes 1702 30 59 , 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 shall read as follows : 1702 30 59 Other f) 1702 30 99 Other (8) 1702 40 90 -- Other (8) 1 702 90 50   Maltodextrine and maltodex ­ trine syrup  Maltodextrine, in the form of white crystalline powder, whether or not agglomerated - Other (8) 2106 90 55     Glucose syrup and maltodex ­ trine syrup (8) ; 2 . The following footnote (8) is added to the end of Sector 3 : '(8) The export refund is payable for products having a dry matter content of less than 78 % . The export refund provided for products having a dry matter content of less than 78 % shall be adjusted by using the following formula : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3846/87 (2), as last amended by Regulation (EEC) No 1957/93 ('), refers to glucose syrup and maltodextrine syrup ; Whereas, in order to ensure uniform application throughout the Member States, provision should be made to specify that the refund is valid for a minimum dry matter content of 78 % , with a proportional adjustment in the event of a lower content ; whereas that dry matter content should be determined according to a suitable analysis method ; Whereas, as a result, Regulation (EEC) No 3846/87 should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, actual dry matter content X export refund 78 HAS ADOPTED THIS REGULATION : The dry matter content is determined by method 2 laid down in Annex II to Commission Directive 79/796/EEC (OJ No L 239, 22. 9 . 1979, p. 24), or by any other suitable analysis method offering at least the same guarantees .' Article 2 This Regulation shall enter into force on 1 September 1993 . Article 1 Sector 3 of the Annex to Regulation (EEC) No 3846/87 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 366, 24. 12. 1987, p. 1 . (3) OJ No L 142, 12. 6 . 1993, p. 55.